[Cite as State ex rel. Boyd v. Bova, 2013-Ohio-4199.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100240


                             STATE OF OHIO, EX REL.,
                                ANTHONY BOYD
                                                              PETITIONER

                                                        vs.

                                         FRANK BOVA
                                                              RESPONDENT



                                         JUDGMENT:
                                     PETITION DISMISSED


                                          Writ of Habeas Corpus
                                           Motion No. 467517
                                           Order No. 468016

              RELEASE DATE:                September 25, 2013
FOR PETITIONER

Anthony Boyd, pro se
Inmate No. 0129187
Cuyahoga County Jail
P.O. Box 5600
Cleveland, Ohio 44101

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Mary H. McGrath
Assistant County Prosecutor
Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KENNETH A. ROCCO, J.:

      {¶1} On August 12, 2013, the petitioner, Anthony Boyd, commenced what he

styled as a “Writ of Habeas Corpus” against the respondent, Frank Bova. Boyd is the

defendant in State v. Boyd, Cuyahoga C.P. No. CR-564529-A. On May 7, 2013, the trial

court found that Boyd had violated the terms of his community control sanctions and

sentenced him to the Cuyahoga County Jail for a term of six months with “no jail time

credit.” Boyd moved for summary judgment and attached journal entries from his case.

Boyd generally asserts that he “has over 6 months of jail credit already served” but

presents no evidentiary basis in support. Boyd further alleges that he is being illegally

detained due to his belief that the trial court’s sentencing journal entry is void for not

awarding him any jail-time credit. Respondent has filed a motion to dismiss, which we

grant, and Boyd’s motion for summary judgment is denied for the reasons that follow.

      {¶2} R.C. 2725.04 requires the petition to be verified. In Chari v. Vore, 91 Ohio

St.3d 323, 2001-Ohio-49, 744 N.E.2d 763, the Supreme Court of Ohio held,

“‘Verification’ means a ‘formal declaration made in the presence of an authorized officer,

such as a notary public, by which one swears to the truth of the statement in the

document.’ Garner, Black’s Law Dictionary (7 Ed.1999) 1556 ***.” Id. (reversing the

court of appeal’ granting of the writ because the procedurally defective petition should

have been summarily dismissed); see also Griffin v. McFaul, 116 Ohio St.3d 30,

2007-Ohio-5506, 876 N.E.2d 527, ¶ 4 (affirming denial of writ of habeas corpus for

reasons including that the “purported verification was ineffective because it was not
notarized.”) Boyd’s petition is not verified.

         {¶3} Further, Boyd’s affidavit specifying the details of his claim and his

purported R.C. 2969.25(A) affidavit, describing his civil actions in the past five years, are

not notarized. Likewise, his affidavit of indigency is not notarized. Although Boyd

indicates that respondent does not offer notary services, this does not exempt him from

procedural compliance with the law that requires these affidavits to be notarized. State ex

rel. Campbell v. Russo, 8th Dist. Cuyahoga No. 95463, 2010-Ohio-4369, ¶ 11 (holding

petitioner is not exempt from the requirement of providing notarized affidavits on

grounds that the county jail does not provide notary services).

         {¶4} Boyd attached a document titled Cuyahoga County Sheriff’s Office Trust

Accounts, but it is not certified as required by R.C. 2969.25(C).

         {¶5} Boyd has not included the addresses of the parties in the caption as required

by Civ.R. 10(A), which may also be a ground for dismissal. Clarke v. McFaul, 8th Dist.

Cuyahoga No. 89447, 2007-Ohio-2520, ¶ 5.

         {¶6} The many pleading deficiencies warrant dismissal.

         {¶7} Accordingly, this court grants respondent’s motion and dismisses the

petition for a writ of habeas corpus.      Petitioner’s motion for summary judgment is

denied. Petitioner to pay costs. The court further directs the Clerk of the Eighth District

Court of Appeals to serve notice of this judgment upon all parties as required by Civ.R.

58(B).

         {¶8} Petition dismissed.
_________________________________
KENNETH A. ROCCO, JUDGE

LARRY A. JONES, SR., P.J., and
SEAN C. GALLAGHER, J., CONCUR